DODSON, Justice,
dissenting.
I respectfully dissent. Under the circumstances presented, I am persuaded that the summary judgment evidence negates the presence of any legal duty owed by Science Spectrum to Arthur Martinez.
In general, an occupier of land 1) owes a duty to use ordinary care to keep the premises in a reasonably safe condition, 2) is responsible for areas adjacent to the demised premises which it actually controls, Wal-Mart Stores, Inc. v. Alexander, 868 S.W.2d 322, 324 (Tex.1993); and 3) will be liable for dangerous conditions existing on the leased premises. See Garza-Vale v. Kwiecien, 796 S.W.2d 500, 502 (Tex.App.—San Antonio 1990, writ denied).
The undisputed evidence shows: (1) that at the time of his injury, Arthur Martinez was employed by the 50th Street Caboose; (2) that he was injured in the course and scope of his employment; (3) that his work was under the exclusive control and direction of his employer; (4) that the premises where Martinez was injured were the leased premises of 50th Street Caboose; (5) that Martinez was injured when he cut a hot electrical wire while working on the leased premises; (6) that these leased premises were under the exclusive control of 50th Street Caboose; (7) that Science Spectrum leased adjacent premises from the same landlord; (8) that several months before Martinez was injured, Science Spectrum built a partition as directed by the landlord; (9) that the feeder line (which Martinez cut in half) located on the 50th Street Caboose premises was not installed, re-routed, altered, modified, or changed by Science Spectrum, Inc., or any contractor or subcontractor of Science Spectrum, Inc.; and (10) that Science Spectrum had no condition, dangerous or otherwise, on its leased premises which caused Martinez’s injuries.
This evidence does not show that Science Spectrum failed to keep its premises in a reasonably safe condition. Nor does it show that Science Spectrum had any actual control over the 50th Street Caboose’s premises, or that a dangerous condition existed upon Science Spectrum’s premises which injured Martinez.
I would overrule the appellant’s point of error and affirm the trial court’s judgment.